DETAILED ACTION

1. 	This Office Action is in response to the After Final Consideration Program Request filed 5/17/2022. 
Allowable Subject Matter
2. 	Claims 2 – 21 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Moretti, et al. (WO 2017/046071 A1) as listed on the IDS dated 3/23/2021.

           Summary of Claim 2: 
A compound according to formula (II) or formula (III):

    PNG
    media_image1.png
    166
    301
    media_image1.png
    Greyscale



or a stereoisomer, or a mixture thereof, wherein the compound according to formula (II) or formula (III), or stereoisomer thereof or mixture thereof exhibits a lily of the valley odor note.

 

	

Moretti et al. teach the compound according to formula (I):


    PNG
    media_image2.png
    267
    420
    media_image2.png
    Greyscale

wherein the exocyclic dotted line represents a carbon-carbon single or double bond, and one endocyclic dotted to line represents a carbon-carbon single bond and the other endocyclic dotted line represents a carbon-carbon double bond; and R, R1 and R2 represent, independently from each other, a hydrogen atom or a C1-3 alkyl group; and their use in perfumery to impart odor notes of the green, floral type (Abstract), wherein in a preferred embodiment, the compound that has the most similar structure to the claimed invention is:

    PNG
    media_image3.png
    118
    145
    media_image3.png
    Greyscale

wherein this compound comprises odor notes of strong green, floral notes with aldehyde and watery aspects.
	However, Moretti et al. do not teach or fail to fairly suggest the claimed compounds according to formula (II) and formula (III), wherein the compounds comprise, in particular, the side chain containing two carbons connecting the aldehyde group. Furthermore, Moretti et al. are silent on the structurally similar compound exhibiting a lily of the valley odor note. Applicant demonstrated that the claimed compounds of formula (II) and (III) possess a unique odor of lily of the valley that is not recognized in the closest prior art compound (Moretti et al.). Applicant further demonstrated that small structural changes do not have predictable results regarding the odor properties of compounds as small changes can have considerable impact on odor properties. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763